              Case 1:19-cv-00183-JL Document 79 Filed 10/02/20 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW HAMPSHIRE


Yalcin Ayasli

         v.                                              Civil No. 19-cv-183 -JL
                                                         Opinion No. 2020 DNH 171P
Sezgin Baran Korkmaz, Kamil Feridun
Ozkaraman, Fatih Akol, SBK Holdings A.S.,
SBK Holdings, USA, Inc., Bugaraj Elektronik
Ticaret ve Bilisim Hizmetleri A.S., and
Mega Varlik Yonetim, A.S.


                                          ORDER


         In a complaint filed in this court, Plaintiff Yalcin Ayasli, a New Hampshire

resident, brought several claims against a variety of defendants, charging them with a

conspiracy to devalue his Turkish airline, BoraJet, purchase it at the devalued price, and

file lawsuits in Turkey, all for the alleged purpose of extorting him.1 Ayasli brought civil

RICO, conspiracy, fraudulent misrepresentation, defamation, intrusion of privacy, and

New Hampshire Consumer Protection Act claims against some or all of seven

defendants: Sezgin Baran Korkmaz and two of his companies, SBK Holdings Anonim

Sirketi (“SBK Holdings”) and Bugaraj Elektronik Ticaret ve Bilisim (“Bugaraj”)

(collectively the “Korkmaz defendants”); SBK Holdings, USA, Inc.; Mega Varlik

Yonetim Anonim Sirketi (“Mega Varlik”); Fatih Akol; and Kamil Feridun Ozkaraman.




1
    Compl. (doc. no. 1).
             Case 1:19-cv-00183-JL Document 79 Filed 10/02/20 Page 2 of 6




          Five of these defendants moved to dismiss Ayasli’s claims for, among other

things, lack of personal jurisdiction in this court.2 Ayasli objected and, further, moved to

transfer venue.3 After concluding that this court did, in fact, lack such jurisdiction over

those defendants, and that Ayasli could have brought the case in the United States

District Court for the Central District of California as against four of those defendants,

see 28 U.S.C. § 1631, the court granted Ayasli’s motion to transfer venue. Ayasli v.

Korkmaz, No. 19-CV-183 -JL, 2020 WL 4287923, at *1–2 (D.N.H. July 27, 2020).

Specifically, it transferred the case as against Korkmaz, SBK Holdings, Bugaraj, and

Akol to that District and dismissed Ayasli’s claims against Mega Varlik in light of the

latter’s lack of contacts with the United States as a whole. Id. at *25-27. The court did

not transfer or dismiss Ayasli’s claims against the two remaining parties, both of which

have defaulted: SBK Holdings, USA and Ozkaraman.

          Ayasli now moves the court to reconsider its decision, arguing that the court

committed a “manifest error of fact or law,” see LR 7.2(d), when it denied Ayasli’s

motion to transfer his claims against SBK Holdings, USA and Ozkaraman to California




2
 Korkmaz Defendants’ Mot. to Dismiss (doc. no. 19); Akol’s Mot. to Dismiss (doc. no. 40);
Mega Varlik’s Mot. to Dismiss (doc. no. 47).
3
    Transfer Mot. (doc. no. 50).


                                               2
          Case 1:19-cv-00183-JL Document 79 Filed 10/02/20 Page 3 of 6




alongside the other defendants.4 Defendants SBK Holdings, USA and Ozkaraman have

not responded, though Akol and the Korkmaz defendants object.5

       Prior order on transfer. The court transferred Ayasli’s claims against four of the

defendants under § 1631, which provides:

       Whenever a civil action is filed in a court . . . and that court finds that there
       is a want of jurisdiction, the court shall, if it is in the interest of justice,
       transfer such action . . . to any other such court . . . in which the action or
       appeal could have been brought at the time it was filed or noticed.

28 U.S.C. § 1631. This statute mandates transfer when the court “finds that there is a

want of jurisdiction.” Id. But this court did not find that it wanted jurisdiction with

respect to SBK Holdings, USA or Ozkaraman. And no party—neither Ayasli nor the

other defendants—argued during the transfer-motion stage of this proceeding that this

court lacked personal jurisdiction over SBK Holdings, USA or Ozkaraman. Because a

party who fails to contest personal jurisdiction may waive that objection, Rife v. One W.

Bank, F.S.B., 873 F.3d 17, 19 (1st Cir. 2017), the court declined—and continues to

decline—to make such a finding.

       In his motion to transfer, Ayasli also sought to transfer his claims against the

remaining defendants—including SBK Holdings, USA and Ozkaraman—under 28

U.S.C. §§ 1406(a) and 1404(a). Section 1406(a) provides that “[t]he district court of a

district in which is filed a case laying venue in the wrong division or district shall


4
 Mot. to Reconsider (doc. no. 74). Ayasli focuses his arguments on SBK Holdings USA, but
moves as to both defendants.
5
 See Korkmaz Defendants’ Obj. to Reconsideration (doc. no. 75); Akol’s Obj. to
Reconsideration (doc. no. 76).


                                               3
             Case 1:19-cv-00183-JL Document 79 Filed 10/02/20 Page 4 of 6




dismiss, or if it be in the interest of justice, transfer such case to any district or division in

which it could have been brought.” 28 U.S.C. § 1406(a). But no party argued, let alone

demonstrated, that venue is improper in this district as to SBK Holdings, USA or

Ozkaraman.

         Finally, Section 1404(a) permits, but does not require, the court to, “[f]or the

convenience of parties and witnesses, in the interest of justice, . . . transfer any civil

action to any other district or division where it might have been brought or to any district

or division to which all parties have consented.” Id. § 1404(a). And though Ayasli

briefly discussed the efficiency of proceeding against all defendants in one jurisdiction,6

no party developed an argument that the interests of justice warranted a discretionary

transfer of Ayasli’s claims against the defaulted parties.

         Reconsideration. In seeking reconsideration, Ayasli argues that the court

manifestly erred by denying his motion to transfer the case against all defendants

“without explanation.”7 But as discussed here, Ayasli’s transfer request as to SBK

Holdings, USA and Ozkaraman was cursory and undeveloped. The court rejects the

proposition that its rejection of an undeveloped argument constitutes “manifest error.”

         Still, the court did find—and the parties did not dispute—that Ayasli’s suit could

have been brought in the United States District Court for the District of California at least

in part because that court could exercise general jurisdiction over SBK Holdings, USA in



6
    See Transfer Mot. Mem. (doc. no. 50-1) at 8-9, 12.
7
    Mot. to Reconsider Mem. (doc. no. 74-1) at 4–5.


                                                 4
             Case 1:19-cv-00183-JL Document 79 Filed 10/02/20 Page 5 of 6




light of its California domicile. Ayasli, 2020 WL 4287923, at *22. And as Ayasli now

observes, any damages-related proceedings against a defaulted party like SBK Holdings,

USA or Ozkaraman are best presented to the same court that adjudicates the merits of his

claims. Transfer of the entire case serves the ends of conserving judicial resources as

well as those of the parties. This satisfies the requirements of § 1404(a), under which,

“[f]or the convenience of parties and witnesses, in the interest of justice, a district court

may transfer any civil action to any other district or division where it might have been

brought . . .” 28 U.S.C. § 1404(a). Because the convenience of the parties and the

interests of justice would be served by consolidating this action in one court, the court

reconsiders its decision.

           SBK Holdings, USA and Ozkaraman, having defaulted and filed no objection, also

do not object to transfer under this provision. And none of the parties that do object

dispute that the interests of justice would be served, or that it would be convenient for the

parties, to have this case completely consolidated for all purposes in California. Akol

does not address the question at all.8 The Korkmaz defendants argue only that the court

cannot transfer a party under § 1404(a) without jurisdiction over that party.9 They are not

wrong that “transfer under § 1404(a) is clearly inappropriate” when the court lacks

jurisdiction over the party to be transferred,10 and that no such jurisdiction has been



8
    See Akol’s Obj. to Reconsideration.
9
    Korkmaz Defendants’ Obj. to Reconsideration at 5.
10
     Id.


                                                5
             Case 1:19-cv-00183-JL Document 79 Filed 10/02/20 Page 6 of 6




proven here. See Albion v. YMCA Camp Letts, 171 F.3d 1, 2 (1st Cir. 1999). But, as

discussed supra, there has also been no showing nor finding that the court lacks personal

jurisdiction over either SBK Holdings, USA or Ozkaraman. Nor has the plaintiff

conceded as much, as Albion did. See id. And the defaulted parties have, thus far,

waived any such argument. See Rife, 873 F.3d at 19.

          Accordingly, the court GRANTS Ayasli’s motion for reconsideration11 and, on

reconsideration, GRANTS Ayasli’s motion to transfer this action as to all remaining

parties to the United States District Court for the Central District of California.12

          SO ORDERED.



                                            Joseph N. Laplante
                                            United States District Judge
Dated: October 2, 2020

cc:       Robert H. Miller, Esq.
          Chloe F. Golden, Esq.
          Patrick J. Queenan, Esq.
          Steven T. Cottreau, Esq.
          Bruce W. Felmly, Esq.
          Andrew Ryan Hamilton, Esq.
          Michael A. Delaney, Esq.
          Nafiz Cekirge, Esq.
          Harvey J. Wolkoff, Esq.
          Joseph D. Steinfield, Esq.
          Sean O’Neill, Esq.
          Arnold Rosenblatt, Esq.
          Kathleen M. Mahan, Esq.
11
     Doc. no. 74.
12
  No party has requested that the court reconsider its order transferring this action as against
Akol or the Korkmaz defendants, or dismissing Ayasli’s claims against Mega Varlik. The court
specifically does not reconsider those decisions.


                                                6
